     CASE 0:19-cv-01820-MJD-BRT Document 245 Filed 09/08/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                              Plaintiff,               Case No.: 19-cv-1820 MJD/BRT
                      v.

 NEWS CORPORATION, NEWS AMERICA
 MARKETING FSI L.L.C., and NEWS
 AMERICA MARKETING IN-STORE                            JURY TRIAL DEMANDED
 SERVICES L.L.C.,

                              Defendants.



              STATEMENT INSTEAD OF REDACTED DOCUMENT

      Plaintiff Insignia Systems, Inc., in connection with its September 8, 2020

Declaration of Gloria Park in Support of Plaintiff’s Motion to Compel Production of

Documents filed four Sealed Exhibits (Exs. 13, 20, 22, and 30), which contain information

designated as “Attorneys’ Eyes Only” and are being filed pursuant to the November 4,

2019 Protective Order (Dkt. 57).

      This statement is filed in lieu of a redacted copy because the entire document is

confidential, rendering redaction impracticable.


Dated: September 8, 2020                    Respectfully submitted,

                                            /s/ Y. Gloria Park
                                            SUSMAN GODFREY LLP
                                            William Christopher Carmody (pro hac vice)
                                            New York State Bar No. 4539276
                                            bcarmody@susmangodfrey.com
                                            Arun Subramanian (pro hac vice)

                                              1
CASE 0:19-cv-01820-MJD-BRT Document 245 Filed 09/08/20 Page 2 of 3




                              New York State Bar No. 4611869
                              asubramanian@susmangodfrey.com
                              Mark Musico (pro hac vice)
                              New York State Bar No. 5238001
                              mmusico@susmangodfrey.com
                              Y. Gloria Park (pro hac vice)
                              New York State Bar No. 5477047
                              gpark@susmangodfrey.com
                              1301 Avenue of the Americas, 32nd Floor
                              New York, New York 10019
                              Telephone: (212) 336-3330
                              Fax: (212) 336-8340

                              Alejandra C. Salinas (pro hac vice)
                              Texas State Bar No. 24102452
                              asalinas@susmangodfrey.com
                              1000 Louisiana Street, Suite 5100
                              Houston, Texas 77002
                              Telephone: (713) 651-9366
                              Fax: (713) 654-6666

                              Rachel S. Black (pro hac vice)
                              Washington State Bar No. 32204
                              rblack@susmangodfrey.com
                              1201 Third Avenue, Suite 3800
                              Seattle, WA 98101
                              Telephone: (206) 516-3880
                              Fax: (206) 516-3883

                              NAPOLI SHKOLNIK PLLC
                              Hunter Shkolnik (pro hac vice)
                              New York State Bar No. 2031458
                              hunter@napolilaw.com
                              360 Lexington Avenue, 11th Floor
                              New York, New York 10017
                              Telephone: (212) 397-1000

                              BLACKWELL BURKE P.A.
                              Jerry W. Blackwell
                              Minnesota State Bar No. 186867
                              blackwell@blackwellburke.com
                              S. Jamal Faleel
                              Minnesota State Bar No. 320626

                                2
CASE 0:19-cv-01820-MJD-BRT Document 245 Filed 09/08/20 Page 3 of 3




                              jfaleel@blackwellburke.com
                              431 South Seventh Street, Suite 2500
                              Minneapolis, MN 55415
                              Telephone: (212) 343-3200
                              Fax: (212) 343-3205

                              Attorneys for Plaintiff Insignia Systems, Inc.




                                3
